           Case 3:20-cv-05794-BHS-TLF Document 14 Filed 12/22/20 Page 1 of 3




1

2

3

4                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
5                                      AT TACOMA

6    PETER JAMES CARR,
                                                           Case No. 3:20-cv-05794-BHS-TLF
7                             Plaintiff,
            v.                                             ORDER GRANTING PLAINTIFF’S
8                                                          MOTIONS TO EXTEND TIME TO
     RYAN HERRINGTON,                                      FILE AMENDED COMPLAINT AND
9                                                          DENYING REQUEST FOR
                              Defendants.                  APPOINTMENT OF COUNSEL
10

11          Plaintiff, Peter James Carr, proceeding pro se, has filed two motions to extend

12   the time to file his amended complaint. Dkts. 8, 10. The second motion also includes a

13   request that the Court appoint counsel to represent him. Dkt. 11 at 4. For the reasons

14   discussed below, the court grants Plaintiff’s motion for an extension and denies

15   Plaintiff’s request for the appointment of counsel.

16   A.     Extension

17          By order dated November 10, 2020, this Court declined to serve plaintiff’s

18   complaint but allowed Plaintiff leave to file an amended pleading by December 11,

19   2020, to cure the deficiencies in his complaint. Dkt. 7. On December 9, 2020 and

20   December 17, 2020, Plaintiff filed motions seeking an extension of this deadline. Dkts.

21   8, 10. Both motions contend that ongoing lockdowns and restrictions due to an outbreak

22   of Covid 19 at the prison at which Plaintiff is confined have limited his ability to utilize

23   the law library to draft his amended complaint. Dkts. 9, 11. The Court grants Plaintiff’s

24
     ORDER GRANTING PLAINTIFF’S MOTIONS TO
25   EXTEND TIME TO FILE AMENDED COMPLAINT AND
     DENYING REQUEST FOR APPOINTMENT OF
     COUNSEL - 1
           Case 3:20-cv-05794-BHS-TLF Document 14 Filed 12/22/20 Page 2 of 3




1    motions for an extension (Dkts. 8 and 10); Plaintiff shall file his amended complaint on

2    or before January 29, 2021.

3    B.     Request for Appointment of Counsel

4           The Declaration accompanying Plaintiff’s second motion for an extension also

5    requests the appointment of counsel to represent Plaintiff. Dkt. 11 at 4.

6           No constitutional right exists to appointed counsel in a § 1983 action. Storseth v.

7    Spellman, 654 F.2d 1349, 1353 (9th Cir. 1981); see also United States v. $292,888.04

8    in U.S. Currency, 54 F.3d 564, 569 (9th Cir. 1995) (“[a]ppointment of counsel under this

9    section is discretionary, not mandatory.”). In “exceptional circumstances,” the Court may

10   appoint counsel for indigent civil litigants pursuant to 28 U.S.C. § 1915(e)(1)). Rand v.

11   Roland, 113 F.3d 1520, 1525 (9th Cir. 1997), overruled on other grounds, 154 F.3d 952

12   (9th Cir. 1998).

13          To decide whether exceptional circumstances exist, the Court must evaluate

14   both “the likelihood of success on the merits [and] the ability of the petitioner to

15   articulate his claims pro se in light of the complexity of the legal issues involved.”

16   Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986) (quoting Weygandt v. Look,

17   718 F.2d 952, 954 (9th Cir. 1983)). A plaintiff must plead facts that show he has an

18   insufficient grasp of his case or the legal issue(s) involved, as well as an inadequate

19   ability to articulate the factual basis of his claim. Agyeman v. Corrections Corp. of

20   America, 390 F.3d 1101, 1103 (9th Cir. 2004). That a pro se litigant may be better

21   served with the assistance of counsel is not the test. Rand, 113 F.3d at 1525.

22          Plaintiff indicates that due to COVID-19-related lockdowns he has difficulty

23   accessing the law library and electronically filing documents. But this is not an

24   exceptional circumstance that sets Plaintiff aside from any other prisoner during this
     ORDER GRANTING PLAINTIFF’S MOTIONS TO
25   EXTEND TIME TO FILE AMENDED COMPLAINT AND
     DENYING REQUEST FOR APPOINTMENT OF
     COUNSEL - 2
             Case 3:20-cv-05794-BHS-TLF Document 14 Filed 12/22/20 Page 3 of 3




1    pandemic. Plaintiff has successfully filed several documents, including his complaint

2    and these motions, in which he has thus-far demonstrated an adequate ability both to

3    articulate himself and to seek extensions when COVID-related restrictions impair his

4    ability to meet deadlines. 1 Plaintiff has also been able to articulate the factual and legal

5    basis of his claims in the complaint, even though, as discussed in the Court’s Order to

6    Show Cause or Amend the Complaint (Dkt. 7), the Court found those claims as stated

7    to be deficient.

8            Furthermore, at this point plaintiff has not yet filed a serviceable complaint and,

9    as such, it is premature to assess the likelihood of success on the merits or whether the

10   issues in this case are necessarily complex. In sum, plaintiff has failed in his burden to

11   demonstrate an inability to present his claims to this Court without counsel. The branch

12   of plaintiff’s motion seeking appointment of counsel (Dkt. 10) is therefore DENIED.

13           Dated this 22nd day of December, 2020.

14

15

16                                                               A
                                                                 Theresa L. Fricke
17                                                               United States Magistrate Judge

18

19
     1 With respect to meeting deadlines for filing pleadings, Plaintiff is advised that the “prison mailbox rule”
20
     applies; that is, documents are considered filed on the date a prisoner “delivered the [document] to prison
     authorities for forwarding to the [d]istrict [c]ourt.” Houston v. Lack, 487 U.S. 266, 270 (1988). See also
21   Douglas v. Noelle, 567 F.3d 1103, 1108–09 (9th Cir. 2009) (“When a pro se prisoner alleges that he
     timely complied with a procedural deadline by submitting a document to prison authorities, the district
22   court must either accept that allegation as correct or make a factual finding to the contrary upon a
     sufficient evidentiary showing by the opposing party.”) Thus, for purposes of determining timeliness, pro
23   se prisoner filings are deemed filed the date the prisoner signs the document and gives it to prison
     officials for filing; subsequent delays by the prison library in processing filings will not cause a prisoner’s
     filing to be deemed untimely.
24
     ORDER GRANTING PLAINTIFF’S MOTIONS TO
25   EXTEND TIME TO FILE AMENDED COMPLAINT AND
     DENYING REQUEST FOR APPOINTMENT OF
     COUNSEL - 3
